Title: 24th.
From: Adams, John Quincy
To: 


       Went over, with my Cousin and brother Charles, to dine with Mr. Allen at Bradford. A lame foot prevented Tom from going with us. Last Saturday, he turn’d his foot as he was walking, and disjointed three bones. So that he cannot yet walk.
       Walker and Ebenezer Webster, formally a pupil of Mr. Shaw’s dined with us: and an old gentleman by the name of Osgood belonging to Andover, a very sensible man, and by the manner in which he conversed I judged he had been a traveller. There was after dinner, another Doctor Osgood, came in: a young man very talkative I fancy: he reason’d more than half an hour to prove to Mr. Allen, that a minister without a fortune, did very wrong to marry; I thought his attempt was somewhat ill-timed.
       Returning home we met the young Ladies from Master White’s going to Johnny’s. We escorted them; sat there half an hour: and came off.
       